 


114 HRES 233 EH: Expressing the sense of the House of Representatives that Iran should immediately release the three United States citizens that it holds, as well as provide all known information on any United States citizens that have disappeared within its borders.
U.S. House of Representatives
2015-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 233 
In the House of Representatives, U. S.,

June 15, 2015
 
RESOLUTION 
Expressing the sense of the House of Representatives that Iran should immediately release the three United States citizens that it holds, as well as provide all known information on any United States citizens that have disappeared within its borders. 
 
 
Whereas three United States citizens have been held captive in Iran, some of them for multiple years;  Whereas one United States citizen disappeared in Iran over 8 years ago; and 
Whereas Iranian President Hassan Rouhani has stated that his government wishes to engage in a constructive interaction with the world: Now, therefore, be it  That it is the sense of the House of Representatives that Iran should release all detained United States citizens immediately and provide any information it possesses regarding any United States citizens that have disappeared within its borders. 
 
Karen L. Haas,Clerk.
